Table of Contents Exhibit 8.1 List of Subsidiaries Companhia Paranaense de Energia - COPEL - Subsidiaries and Controlled Companies as of December 31, 2010 S ubsidiary Jurisdiction of Incorporation Names under which Business is Conducted COPEL Geração e Transmissão S.A. Brazil COPEL Geração e Transmissão COPEL Distribuição S.A. Brazil COPEL Distribuição COPEL Telecomunicações S.A. Brazil COPEL Telecomunicações Companhia Paranaense de Gas – Compagas Brazil Compagas Centrais Eletricas do Rio Jordao S.A. – Elejor Brazil Elejor UEG Araucária Ltda. Brazil UEG Araucária Centrais Eólicas do Paraná Ltda. Brazil CEOLPAR Dominó Holdings S.A. Brazil Dominó Holdings
